e t tax_exempt_and_government_entities_division department of the treasury ck internal_revenue_service washington d c if q ep ‘ la xd uniform issue list rekkk kekekkk rreke krekkk attn legend employer m state a system s plan x statute t statute u group n employees board f bill h resolution r resolution s dear ee - fee a frr - feeke meee ee hhh a he er thee terke this is in response to a ruling_request submitted by your authorized representative dated date as supplemented by correspondence dated date susaneuees ‘2006384034 concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf in the state a general assembly enacted legislation that permits employers to pick up mandatory employee contributions paid to system s so that these contributions may be exempt from federal taxation under sec_414 of the code bill h which was passed by the state a general assembly and signed into law by the state a governor in opened participation in plan x to all governmental units that offer state a retirement and pension system benefits to their personnel you represent that plan x is not a new plan but a modification of system s you describe plan x as a contributory salary_reduction_plan and that it requires a mandatory two percent employee contribution rate you further represent that plan x meets the requirements for qualification under sec_401 of the code that its related trust is tax exempt under sec_501 a of the code and that it is a governmental_plan as described in sec_414 of the code employer m is a political_subdivision of state a on date board f on behalf of employer m signed resolution r which authorizes employer m to begin participating in plan x in accordance with statute t and statute u for the benefit of its group n employees you represent that statute t permits employers who participate in system s to pick up employee contributions thus excluding those contributions from federal tax statute u provides that the contribution rate for a member who is subject_to a pension benefit under plan x is two percent of the member’s earnable compensation to effectuate and implement the pick up of its group n employees’ contributions to plan x employer m adopted resolution s on date resolution s recognizes that statute t permits employers who participate in system s to pick up the employee contributions and that board f on behalf of employer m has elected to treat the mandatory employee contribution of two percent of the group n employees’ annual salary as paid picked up by employer m resolution s provides that employer m shall pick-up the two percent contribution required to be made by the group n employees and will consider this amount as an employer_contribution for federal tax purposes and therefore no group n employee will have access to these funds resolution s further provides that the group n employee contributions will be paid_by employer m in lieu of such contributions being paid_by the group n employee additionally resolution s provides that the group n employee will not have the option of receiving the pick-up contribution in cash instead of having the contribution paid to plan x based on the aforementioned facts you request the following rulings that the mandatory_contributions made by the group n employees and picked up by employer m will not be included in the current gross_income of the group n employees on whose behalf the pick up is made for federal_income_tax purposes rekkkkkrkek that the mandatory_contributions two percent of earnable salary made by the group n employees and picked up by employer m will be treated as employer contributions for federal_income_tax purposes and will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that if not the designated employee rrrekereekr relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up in this case resolution s satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that employer m shall pick up the two percent contribution required to be made by the group n employees to plan x and shall consider such amount to be an employer_contribution and by further providing that the group n employees’ contributions although designated as employee contributions shall be paid picked up by employer m being paid_by the group n employee and that the group n employees will not have the option of receiving the pick up contribution in cash instead of having the contribution paid to plan x in lieu of such contributions with respect to ruling requests one and two we conclude that the mandatory_contributions made by the group n employees and picked up by employer m will not be included in the current gross_income of the group n employees for federal_income_tax purposes in the year in which such contributions are made to plan x will be treated as employer contributions for federal_income_tax purposes and will not constitute wages for federal_income_tax withholding purposes these amounts will be includible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent they represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x this ruling applies only if the effective date for the commencement of the pick up is not earlier than the later of the date resolution s is signed by employer m or the date the pick-up is put into effect this ruling is based on resolution s as submitted with your correspondence on date this ruling is based on the assumption that plan x meets the requirements of code sec_401 at all times relevant to this proposed transaction no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office krrekrereke if you have any questions you may contact keke rerkereererererererrererer se t ep ra t sincerely yours signed soyor b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling letter notice of intention to disclose - notice
